Citation Nr: 1324478	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  12-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for service-connected residuals of a right femur fracture with retro-patellar pain syndrome right knee.   

2.  Entitlement to an evaluation higher than 10 percent for service-connected right wrist fracture, status post fusion and bone graft.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to February 1991 and from March 1991 to March 1996.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted an increased rating from 10 percent to 20 percent for service-connected residual of a right femur fracture with retro patellar pain syndrome of the right knee, effective from March 23, 2010.  The rating decision confirmed and continued the 10 percent rating assigned for the service-connected right wrist fracture, status post fusion and bone graft.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's August 2012 VA Form 9, substantive appeal to the Board reflects his request to appear for a hearing before a Veterans Law Judge via video conference.  The Veteran received notice in June 2012 of his video conference hearing scheduled for July 2013.  

Before this hearing was held, the Veteran submitted a statement received at the RO in July 2013 indicating his request for an in-person hearing before a Veterans Law Judge at the RO in lieu of the July 2013 video conference.  

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700(a) (2012).  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he requests one.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2012).  The Veteran has indicated his desire to appear in person before the Board to present testimony in support of his appeal in lieu of a video conference.  Therefore, the case is remanded for the Veteran to be scheduled for an in-person hearing at the RO before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing at the RO with a Veterans Law Judge.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


